FOURT, J.
In an information filed in Los Angeles County on December 6, 1963, defendant was charged with forging a check on or about August 31, 1963. Defendant was represented by the public defender. At the time the matter was called for trial the defendant, personally, and all counsel *574waived a jury trial and the cause was submitted on the testimony contained in the transcript of the proceedings had at the preliminary hearing. The defendant testified in his own behalf. The judge found defendant guilty as charged, proceedings were suspended and probation was granted on April 1, 1964, for three years, a part of the terms thereof being that defendant pay a fine of $100 and that he make restitution.
On February 24, 1965, while represented by the public defender, probation was revoked for good and sufficient reasons and defendant was sentenced to the state prison. No legal cause was presented as to why sentence should not be pronounced. Defendant has attempted to appeal from “the judgment [sic] made and entered in the above entitled cause, on the 1st day of March, 1965, ...”
Appellant failed to appeal from the order granting probation made and entered on April 1, 1964, pursuant to the provisions of section 1237 of the Penal Code. He cannot now raise any question with reference to the merits of the case. (People v. Chavez, 243 Cal.App.2d 761, 763 [52 Cal.Rptr. 633].)
A supplemental probation officer’s report was ordered by the judge and such a report was submitted to and considered by the judge. Simply stated, the appellant was continuously in trouble by reason of his illegal transactions and his failure to comply with the probation directives.
There is no merit to any of appellant’s contentions.
The judgment is affirmed.
Wood, P. J., and Lillie, J., concurred.